Name: Decision of the EEA Joint Committee No 80/97 of 12 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  communications;  European Union law;  information technology and data processing
 Date Published: 1998-05-07

 7.5.1998 EN Official Journal of the European Communities L 134/9 DECISION OF THE EEA JOINT COMMITTEE No 80/97 of 12 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 3/97 (1); Whereas Commission Decision 96/71/EC of 10 January 1996 on a common technical regulation for access to packet switched public data networks (PSPDNs) using CCITT recommendation X.25 interfaces (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 41 (Commission Decision 95/526/EC) of Chapter XVIII of Annex II to the Agreement:  396 D 0071: Commission Decision 96/71/EC of 10 January 1996 on a common technical regulation for access to packet switched public data networks (PSPDNs) using CCITT recommendation X.25 interfaces (OJ L 13, 18.1.1996, p. 23). Article 2 The texts of Decision 96/71/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 13 November 1997, provided that all the notifications within the meaning of Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10.7.1997, p. 30. (2) OJ L 13, 18.1.1996, p. 23.